Where judges of Supreme Court are equally div d'-o u, opinion as to merits of case (one judge not participating), and are unable for uiao reason to agree upon judgment, entry of that fact constitutes affirmance.
9 i 3a. PUBLIC UTILITIES COMMISSION.
1. That commission based valuation largely upon testimony of its own engineer, held not sufficient grounds for reversal.
2. Real Estate not intended to be used under present proposed rates, held properly rejected in arriving at valuation.
3. Where distributing company had been in business for more than 50 years, allowance for expenses incurred in organization, preliminary engineering, legal expense, interest and taxes durintr construction, cost of capital for reconstruction, held properly rejected.
4. Failure to make allowance for going concern value, held not sufficient grounds for reversal.
For reference to full opinion, see Omnibus Index, last page, this issue.